Sed per airiam.

It has been long settled, that a vendor who *has made no covenant for good title or warranty, may [*428 be allowed to prove the title of the vendee. 1 Stra. 445. The Supreme Court has, in so many instances, adopted the principles of evidence, laid down in the case of Bent v. Baker et al. that they cannot now be questioned. 3 Term Rep. 27. Courts of justice endeavour, where they legally can, to restrain objections to the credit, rather than the competency of witness, and the ends of justice are best promoted thereby. The only difficulty here is, whether the verdict in this cause may at a future day be given in evidence for or against the witness; (Ib. 32, 34, 36, 309, 310) and we incline to think it cannot at the present moment. Should it hereafter appear that we are mistaken in admitting the evidence to go to the jury, and a verdict should pass for the defendant, we will grant a new trial without costs.
Verdict for the plaintiff.